Case 4:19-cv-00402-ALM Document 272-2 Filed 03/14/21 Page 1 of 14 PageID #: 16552




                    EXHIBIT 2
Case 4:19-cv-00402-ALM Document 272-2 Filed 03/14/21 Page 2 of 14 PageID #: 16553
                        Jury Trial, Volume 1, Morning Session                       1



      1                       UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TEXAS
      2                             SHERMAN DIVISION

      3     RESMAN, LLC                             |   DOCKET 4:19CV402
                                                    |
      4     VS.                                     |   MARCH 8, 2021
                                                    |
      5     KARYA PROPERTY MANAGEMENT, LLC          |   10:02 A.M.
            AND SCARLET INFOTECH, INC.              |
      6     D/B/A EXPEDIEN, INC.                    |   SHERMAN, TEXAS

      7   -----------------------------------------------------------

      8
                         REPORTER'S TRANSCRIPT OF JURY TRIAL
      9
                                      MORNING SESSION
     10

     11              BEFORE THE HONORABLE AMOS L. MAZZANT, III
                     UNITED STATES DISTRICT JUDGE, AND A JURY
     12
          -----------------------------------------------------------
     13
          APPEARANCES:
     14
          FOR THE PLAINTIFF:             MARIA WYCKOFF BOYCE
     15                                  CRISTINA ESPINOSA RODRIGUEZ
                                         JILLIAN C. BECK
     16                                  HOGAN LOVELLS US LLP
                                         609 MAIN STREET, SUITE 4200
     17                                  HOUSTON, TEXAS 77002

     18                                  MIKE E. JONES
                                         POTTER MINTON
     19                                  110 N. COLLEGE, SUITE 500
                                         TYLER, TEXAS 75702
     20

     21
          FOR THE DEFENDANTS:            MICHAEL E. RICHARDSON
     22                                  HILLIARD MARTINEZ GONZALES LLP
                                         719 S. SHORELINE BOULEVARD
     23                                  CORPUS CHRISTI, TEXAS 78401

     24                                  SEEPAN PARSEGHIAN
                                         BECK REDDEN, LLP
     25                                  1221 MCKINNEY, SUITE 4500
                                         HOUSTON, TEXAS 77010
Case 4:19-cv-00402-ALM Document 272-2 Filed 03/14/21 Page 3 of 14 PageID #: 16554
                        Jury Trial, Volume 1, Morning Session                     19



      1             Karya cut off Expedien's access of using passwords

      2   and user IDs, but ResMan terminated the contract with my

      3   client and brought this suit.

      4             Now, importantly, there have been no damages.               The

      5   program, Arya, is not being used internally or externally

      6   to this very day.       There is no completion of the Arya

      7   program to this day.       Not one customer has been lost by

      8   ResMan.    And the Court has entered an injunction -- we will

      9   submit to those that hear the case -- by agreement.               There

     10   is a dispute about whether it was agreed to or not.               But

     11   the point is the Court controls whether the Arya program

     12   can be further developed and ever used.

     13             ResMan has done well.        I commend them for it.

     14   Their revenues are up every year.          They have done well, and

     15   they have not been harmed.

     16             THE COURT:     Thank you, Mr. Sayles.

     17             So you can see, ladies and gentlemen, there is a

     18   dispute among the parties.         Many of these issues are very

     19   contested.     So...

     20             Now, we're beginning a process called "voir dire."

     21   It's a French term that means to speak the truth.              This

     22   process enables the Court and the parties to determine

     23   which of you would make the best prospective juror for this

     24   particular case.       This will allow the parties to ask you

     25   questions.     The process works best, as the questions are
Case 4:19-cv-00402-ALM Document 272-2 Filed 03/14/21 Page 4 of 14 PageID #: 16555
                        Jury Trial, Volume 1, Morning Session                     74



      1              Now, one of those is the law here on three claims

      2   that are made.      Judge Mazzant will give it to you.

      3              Would you show 8004, Mr. Glass?

      4              There are three claims here.         And Judge Mazzant

      5   will instruct you on the law.         And we know that he's going

      6   to instruct you, as I have on this board, breach of

      7   contract has four elements; tortious interference with

      8   contract, it has three elements; misappropriation of trade

      9   secrets, and it has three elements.

     10              Now, you see that there is a commonality in that

     11   each claim the plaintiff makes and must prove requires

     12   proof of damages or loss, in each claim.

     13              Is there anybody that feels that, well, if -- on

     14   breach of contract, if there is a valid contract,

     15   performance has been tendered and there is a breach, well,

     16   you must owe something, without proof?            Anybody feel that

     17   way?   Because the law requires that fourth element of

     18   damages.

     19              Anybody that can't follow that?

     20              Over here on this side, same thing.

     21              You will hear in this case that Karya did indeed

     22   give passwords and user IDs to Expedien to build this

     23   product.    They did.

     24              Now, if you decide that that is a material breach

     25   of the contract by the defendant to find for the plaintiff,
Case 4:19-cv-00402-ALM Document 272-2 Filed 03/14/21 Page 5 of 14 PageID #: 16556
                        Jury Trial, Volume 1, Morning Session                     75



      1   you still must find that fourth element, damages sustained

      2   by the plaintiff as a result of the breach.

      3             I'm going to ask it one more time because this is

      4   so important to us.       Is there anyone who cannot do that and

      5   hold the plaintiff to the proof of all the elements that

      6   Judge Mazzant will lay out?         Anybody cannot do that?

      7             Looking over here on the other side of the

      8   courtroom.

      9             All right.     Now, one thing I want to mention to

     10   you is that in our country the courthouse doors in a civil

     11   case are open to everyone.         I personally -- even though my

     12   client has been sued here, I personally -- philosophically,

     13   I agree with that.       And this is a civil case where money

     14   damages are being sought.        It is not a criminal case.         No

     15   one's liberty is at stake.         It's about money damages

     16   between businesses.

     17             And under the law, if you feel you have been

     18   aggrieved, you can file a lawsuit and get into court just

     19   as we are here.

     20             On the criminal side -- which this is not -- there

     21   is a grand jury that screens cases and there has been a

     22   determination of probable cause in a criminal case.               Not so

     23   in a civil case.      The courthouse doors are open to anyone

     24   who wants to file.

     25             Now, here is my question:         Is there anyone who
Case 4:19-cv-00402-ALM Document 272-2 Filed 03/14/21 Page 6 of 14 PageID #: 16557
                        Jury Trial, Volume 1, Morning Session                     82



      1             PROSPECTIVE JUROR:       Let me clarify.

      2             MR. SAYLES:      Yes.

      3             PROSPECTIVE JUROR:       I would share it with my

      4   wife --

      5             THE COURT:     Wait, wait.     One second.

      6             And just stand and say your juror number.

      7             PROSPECTIVE JUROR:       14.   I would share it with my

      8   wife but nobody else.

      9             MR. SAYLES:      All right, sir.      Thank you.

     10             Now, you've heard me say, I think at least twice

     11   now, that the defense in this case has serious issues with

     12   whether ResMan has suffered any damage or harm.              Now, you

     13   haven't heard the evidence yet, and we look forward to it

     14   when you do, but you know what we believe the evidence is

     15   going to show because I've said so.

     16             And what I'm wondering is if all of you would be

     17   willing to accept that the elements of a breach of contract

     18   could be found but except for that last one -- without harm

     19   or financial damages, kind of like a no harm, no foul, to

     20   put it in plain language.

     21             If so, are you open to the suggestion that there

     22   could be a breach of the contract without any harm or

     23   monetary damages?

     24             If you're open to that, raise your hand.

     25             Okay.    If you're open to there could be a breach
Case 4:19-cv-00402-ALM Document 272-2 Filed 03/14/21 Page 7 of 14 PageID #: 16558
                        Jury Trial, Volume 1, Morning Session                     83



      1   but no damages -- if you're open to that, raise your hand.

      2             1, 2, 4, 6, 7, 9, 13, 15, 14, 16, 17, 2 -- did I

      3   say 2?

      4             Okay.    All right.     Over here, I'm going to repeat

      5   it.   If you are open to considering whether there could be

      6   a breach of the contract but without any harm or monetary

      7   damages, if you're willing and open to considering it,

      8   raise your hand.

      9             Number 21, 24, 28, 26, 31 --

     10             PROSPECTIVE JUROR:       30.

     11             MR. SAYLES:      30, sorry.    29, 32 -- 3, 32.

     12             All right.     Okay.    This is the same question but

     13   it's asked in the opposite way and I'm going to ask it in

     14   the opposite way.       If you're thinking, Mr. Sayles, if your

     15   client breached the contract, no matter whether there was

     16   any damage that they prove or not, you owe money, period?

     17             Anybody feel that way, this side?

     18             Number 14.

     19             Let me move over here to the right.

     20             PROSPECTIVE JUROR:       23.

     21             MR. SAYLES:      23.

     22             All right.     Anybody else?

     23             You see, what we are asking is that those of you

     24   who are seated on the jury, you follow the instructions of

     25   the Judge and require the proof of every element.
Case 4:19-cv-00402-ALM Document 272-2 Filed 03/14/21 Page 8 of 14 PageID #: 16559
                        Jury Trial, Volume 2, Morning Session                     205



       1   thousands.     And even then -- this is Dr. Kursh's own

       2   document -- he takes a process flow, and then he puts a red

       3   box around the part that he says is the same or similar.

       4             So here he's got eight out of thousands.            And even

       5   on this one, he's got less than a quarter that he even says

       6   is the same or similar.

       7             Here's another one, less than half.

       8             Here's another one, about half.

       9             And so we believe when you listen to Dr. Kursh,

     10    they are not going to be able to meet their burden.

     11              Reports.    He identified three reports that he

     12    analyzed and he said were the same between ResMan and

     13    Karya.

     14              This aged receivables report, I believe that looks

     15    like a standard business report that I might see in my law

     16    firm.    I think this is the one you're also going to see

     17    that RealPage has in its possession and they always ask

     18    ResMan customers to get a copy of.

     19              Bank deposit detail, nothing unique there.

     20              Gross potential rent.        Again, this has got basic

     21    information.     There's not anything unique about it.

     22              Started here.      Still under development.        It's not

     23    being used internally, not being sold.

     24              And you heard a little bit about this when

     25    Mr. Sayles talked to you.        As soon as this lawsuit was



                                 Christina L. Bickham, CRR, RDR
                                         (903) 209-4013
Case 4:19-cv-00402-ALM Document 272-2 Filed 03/14/21 Page 9 of 14 PageID #: 16560
                        Jury Trial, Volume 2, Morning Session                     206



       1   filed, ResMan asked the Court to get a preliminary

       2   injunction.

       3             THE COURTROOM DEPUTY:        You have three minutes.

       4             MR. RICHARDSON:      I'm sorry?

       5             THE COURTROOM DEPUTY:        You have three minutes.

       6             MR. RICHARDSON:      Thank you.

       7             My clients agreed to enter -- the Court entering a

       8   preliminary injunction.        And they didn't think they had

       9   done anything wrong, but they wanted to make sure they

     10    hadn't done anything wrong.         And they wanted either the

     11    Court or a jury to look at everything and decide.

     12              So they entered into an injunction.           And you're

     13    going to hear there were a few disputes about the exact

     14    wording of the injunction, but it was mostly agreed.               And

     15    the Court's injunction, until he orders further, we cannot

     16    use it commercially or disseminate it, i.e., sell it.               So

     17    that, ladies and gentlemen, means there are no damages.                  As

     18    I told you, we haven't made one dollar off the product; and

     19    ResMan hasn't lost one dollar.

     20              This is just a copy of the letter that I sent to

     21    ResMan's lawyer saying, hey, we agreed to your proposed

     22    TRO; and you're going to see we agreed to everything he was

     23    asking except one thing.        And when the Court had to rule on

     24    that issue, they ruled in our favor.           And then we had a

     25    dispute about some more words.          Bottom line, though, an



                                 Christina L. Bickham, CRR, RDR
                                         (903) 209-4013
Case 4:19-cv-00402-ALM Document 272-2 Filed 03/14/21 Page 10 of 14 PageID #: 16561
Case 4:19-cv-00402-ALM Document 272-2 Filed 03/14/21 Page 11 of 14 PageID #: 16562
                        Jury Trial, Volume 2, Afternoon Session                   349



       1   to everything ResMan was requesting with two exceptions,

       2   and ResMan even agreed with one of those exceptions; is

       3   that right?

       4   A.   Yeah.   We're not going to tell a customer that they

       5   can't have their data, but we wanted them to stop

       6   developing the application and the product and the software

       7   because of the, you know, potential infringement that we

       8   believed had happened on our IP.          But you're correct.

       9   Q.   Now, if we look at -- so the only dispute we had was

      10   whether ResMan could continue to develop Arya internally.

      11   Everything else was agreed to; is that right?

      12   A.   It was Karya to continue to develop.              You said ResMan.

      13   Q.   Did I say it wrong?

      14   A.   Yeah, you did.     Yeah.

      15   Q.   Okay.

      16   A.   Not a problem.

      17   Q.   All right.    And the Court entered an injunction

      18   pursuant to the agreement, which is DX-330.

      19             And if we look at this injunction -- by the way,

      20   have you re-read it lately?         I don't want to give you a

      21   quiz on it if you haven't.

      22   A.   Not lately.    I'll be honest with you, I read it when it

      23   first was entered into but not really much.

      24   Q.   All right.    But you do know that this injunction

      25   remains in place to this very day?



                                 Christina L. Bickham, CRR, RDR
                                         (903) 209-4013
Case 4:19-cv-00402-ALM Document 272-2 Filed 03/14/21 Page 12 of 14 PageID #: 16563
                        Jury Trial, Volume 2, Afternoon Session                   350



       1   A.   I believe so, yes.

       2   Q.   Okay.   Now let's look at Item D.

       3             And do you see that the way the order was entered

       4   by the Court, it does not prohibit Karya from developing

       5   the product internally; it only prevents taking further

       6   action to use commercially or disseminate?             Do you see

       7   that?

       8   A.   Correct.    That's what I mentioned earlier, yeah.

       9   Q.   And you do understand now that Karya has ceased

      10   development of Arya?

      11   A.   I don't know that.

      12   Q.   Okay.   Now, I'm going to switch subjects now to the

      13   valuation issue for just a moment.           And, again, I'm not

      14   criticizing you, but you indicated that you don't have a

      15   college degree?

      16   A.   That's correct.

      17   Q.   You're not an accountant?

      18   A.   That's correct.

      19   Q.   You are not an economist?

      20   A.   Yeah, that's correct.

      21   Q.   And you don't have any type of valuation certification

      22   that you've ever obtained, do you?

      23   A.   That's correct.

      24   Q.   And there is no way that you can tell the jury how much

      25   that ResMan has spent developing a particular function of



                                 Christina L. Bickham, CRR, RDR
                                         (903) 209-4013
Case 4:19-cv-00402-ALM Document 272-2 Filed 03/14/21 Page 13 of 14 PageID #: 16564
                         Jury Trial, Volume 3, Morning Session                    537



       1   convey to the jury as to that's not entirely true?

       2             I mean, the jury could find certain causes of

       3   action that would allow an injunction to be done after the

       4   fact in terms of being made permanent.            So their liability

       5   findings do determine whether or not this Court does

       6   anything more permanent on the injunction, and that's

       7   something that would be decided.          Of course, I'm not saying

       8   that I would grant a permanent injunction; I'm just saying

       9   that's the only way the Court could consider that remedy,

      10   is if they find liability.

      11             But the defense has introduced this in a way that

      12   says, well, there's no damages to them; and because the

      13   Court is holding this up, it's up to the Court.

      14             That technically is true.         You didn't -- that's

      15   not a misrepresentation.

      16             But just something to think about.           I'm not sure

      17   how I address it so -- in the Court's instructions about

      18   the issue of the injunction or whether there's ever a

      19   future injunction.

      20             Do you have any thoughts on that?

      21             MR. RICHARDSON:      I do not, but I guess I -- just

      22   to protect the record, I take issue with us having

      23   introduced that because if you will recall, we filed a

      24   motion in limine to exclude it.          The Plaintiffs, at the

      25   last trial, thought that Mr. Sayles had said something



                                 Christina L. Bickham, CRR, RDR
                                         (903) 209-4013
Case 4:19-cv-00402-ALM Document 272-2 Filed 03/14/21 Page 14 of 14 PageID #: 16565
                         Jury Trial, Volume 5, Morning Session                  1038



       1             THE COURT:     Okay.     Okay.   That's why I was just

       2   curious, because you made it seem like y'all had agreed.

       3   Just because it is on an exhibit list -- there are many

       4   exhibits on an list that may or may not be used.             And under

       5   my rules, unless it is utilized, it is not part of the

       6   record.

       7             Okay.   Yeah, because I'm just trying to figure out

       8   again how to address this.         This issue was raised -- it

       9   became part of this trial because of the defendants'

      10   actions, so I'm just still trying to figure out what the

      11   appropriate response is.         It's clear by your brief the

      12   defendant is using this as kind of a bar to damages.               And

      13   that's my problem, is that it gives a false sense.

      14             And I understand in your brief you think that it

      15   is something that could just be done with argument.               The

      16   problem with that is that -- how does a jury fully

      17   understand that it's really not a bar to damages?               That's

      18   why I asked the question whether or not you were going to

      19   pursue Arya if you would win.         And so I don't see how you

      20   can use it as a shield, which is to the disadvantage of the

      21   plaintiff, when the reality is you have full expectation,

      22   if you win the lawsuit, to ask the injunction be dissolved

      23   and proceed to use it and compete with them.            So --

      24             MR. RICHARDSON:        Our answer to that, Judge, is

      25   it's a piece of evidence, like 500 other pieces of evidence



                                Christina L. Bickham, CRR, RDR
                                        (903) 209-4013
